Citation Nr: 1541743	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, to include due to herbicide or Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include due to herbicide or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1972.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2009 rating decision of the VA Regional Office in Atlanta, Georgia that reopened but denied a final claim of entitlement to service connection for diabetes mellitus, type II.

Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the underlying claim may be considered. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Thus, regardless of the RO's action, the Board must initially address the question of whether "new and material" evidence has been presented sufficient to reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the claim pertaining to diabetes mellitus, type II, has been recharacterized on the title page of this decision.

The Veteran was afforded a videoconference hearing at the RO in July 2015 before the undersigned sitting at Washington, DC.  The transcript is of record. 


FINDINGS OF FACT

1.  Service connection for type II diabetes was denied in a February 2005 rating decision; the Veteran did not perfect a timely appeal or file new and material evidence within one year of notification of the decision.

2.  Evidence added to the record since the February 2005 final determination is relevant and probative of the issue of entitlement to service connection for type II diabetes mellitus.

3.  Resolving reasonable doubt in the Veteran's favor he is found to have been exposed to Agent Orange and other herbicides at U-Tapao Royal Air Force Base in Thailand.  

4.  Diabetes mellitus, type II, is related to the Veteran's inservice Agent Orange/herbicide exposure in Thailand.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to service connection for diabetes mellitus, type II, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, type II, has been received since the February 2005 rating decision and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, type II diabetes mellitus, is presumed to have been incurred inservice.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for type II diabetes mellitus for which he claims service connection is warranted.  


Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In view of the Board's favorable decision to reopen the claim and grant entitlement to service connection for diabetes mellitus, type II there is no need to address whether VA has complied with the Veterans Claims Assistance Act of 2000 at this time.  See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) 

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with herbicide exposure for purposes of this presumption include type II diabetes. 38 C.F.R. § 3.309(e). 

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for type II diabetes to a Vietnam-era veteran who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.

Factual Background and Legal Analysis

1.  New and material evidence to reopen the claim.

Entitlement to service connection for type II diabetes was originally denied in a February 2005 rating decision.  The Veteran did not perfect a timely appeal or submit new and material evidence within a year of that rating decision.  Hence, the February 2005 rating decision is final.  38 U.S.C.A § 7105.  He is deemed to have attempted to reopen the claim in September 2006.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence received since the February 2005 rating decision includes an April 2010 report from the Veteran's treating physician's assistant (who is a retired Army clinical professional) who stated that Agent Orange was used to defoliate the perimeters and was loaded onto planes at two airbases where the Veteran was stationed.  He related that the appellant was exposed to Agent Orange by walking through the defoliated areas on the flight line.  The physician's assistant opined that there was greater than a 50 percent likelihood of a relationship between the Veteran's type II diabetes and his military service. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  The physician assistant's report reflects a diagnosis of type II diabetes and a nexus to Agent Orange exposure in service that were not shown in prior records.  The additional information supports the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for diabetes mellitus, type II under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed below.

2.  Entitlement to service connection for type II diabetes.

The Veteran asserts that he has type II diabetes mellitus that is related to inservice Agent Orange exposure while stationed in Thailand.  He contends that he came into contact with Agent Orange while he worked on or near the perimeter as an aero ground equipment mechanic at Thailand's U-Tapao Royal Thai Air Base.  

At the outset, the Board points out that service in the Republic of Vietnam is not shown and such is not argued by the Veteran.  Therefore, he is not presumed to have been exposed to an herbicide due to service in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 3.309.  As such, entitlement to service connection for type II diabetes is not established based on presumed exposure to herbicides resulting from service in Vietnam.  The Board also notes that the diagnosis of type II diabetes is not indicated, per the Veteran's report on personal hearing, until 1995, more than two decades after discharge from active duty.  Accordingly, diabetes may not be presumed to be of service onset under 38 C.F.R. §§ 3.307, 3.309 as no form of diabetes mellitus was compensably disabling degree within one year of discharge from active duty. 

The Veteran, however, argues that his type II diabetes mellitus is due to his exposure to herbicides while stationed in Thailand.  He specifically argues that he served near the perimeter of U-Tapao Air Force Base while performing his duties as a areo ground maintenance engineer working on planes and other machinery.  In this regard, personnel records reflect that he served at U-Tapao in Thailand from July 1970 to July 1971.  Testimony was elicited in July 2015 to the effect that his military occupational specialty placed him on the flight line near the perimeter of the installation.  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.   Specifically, if the Veteran served in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including U-Tapao, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis. See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

Here, the Veteran's service personnel records confirm that he served at U-Tapao Air Force Base in Thailand from July 1970 to July 1971.  This duty period coincides with the "Vietnam era" during which VA has acknowledged that herbicides were used near the air base perimeter of certain bases in Thailand. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q) (Vietnam Era is from February 28, 1961, to May 7, 1975).  However, the Veteran did not serve as a security policeman or security patrol dog handler.  Accordingly, the critical issue is whether the Veteran's service at U-Tapao involved his being in or near the perimeter of that base.  

Personnel records show that the Veteran served on duty in Thailand as an aerospace ground equipment mechanic.  Of record are military personnel records including a performance evaluation dated in March 1971 indicating that the Veteran "contributed materially to the national effort by supporting bombardment and tanker aircraft for strike and refueling missions with powered [aero ground equipment.]"  His duties were noted to include troubleshooting, testing, inspecting, and repairing aero ground equipment.  

In statements and sworn testimony to VA, the appellant stated that he worked on the flight line all day long servicing aircraft in various ways.  He stated that his living quarters were in proximity to the perimeter.  The Veteran related that he saw the areas that were devoid of vegetation and that they were sprayed approximately every six months.  

After careful review of the evidence, the Board finds the evidence reasonably supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus, type II.  The Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that herbicides were used near the air base perimeter at U-Tapao.  The Veteran's uncontradicted statements indicate that he regularly had contact with the base perimeter while working around aircraft on U-Tapao.  He testified that he personally witnessed the effects of chemical defoliant being sprayed to control vegetation growing in the areas surrounding the air base perimeter.  The Veteran is competent to report that his work in Thailand required him to routinely perform duties which took him to the perimeter of the base or to various other defoliated areas around the base. See Layno v. Brown, 6 Vet.App. 465, 470 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). 

The United States Court of Appeals for Veterans' Claims has held that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet.App. 517, 531 (2014).  

After reviewing the evidence discussed above, the Board finds that the Veteran reasonably "served near the air base perimeter" at U-Tapao air base such that exposure to herbicides such as Agent Orange may be conceded.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q); Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  The evidence reflects that the appellant is diagnosed with type II diabetes mellitus.  Therefore, as exposure to herbicide agents in service is accepted and type II diabetes is a disease that has been shown to be associated with exposure to herbicide agents, it may be presumed that this disease was incurred in service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  As such, the benefit of the doubt is resolved in favor of the Veteran.  

Entitlement to service connection for diabetes mellitus, type II is granted.  


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II is reopened.

Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange/herbicide exposure is granted 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


